Title: General Orders, 23 July 1778
From: Washington, George
To: 


          
            Head-Quarters Wrights Mills [N.Y.] Thursday July 23rd 1778.
            Parole Farmington—C. Signs Freehold France.
            
          
          John Ternant and Robert Forsythe Esquires are appointed Deputy Quarter Masters General
            and are to be respected and obeyed accordingly.
          At a Division General Court-Martial held at Kakeat Camp July 16th 1778—Coll Gibson
            President Lieutenant Deavors and Ensign Gassaway of the 3rd Maryland Regiment tried for
            disobedience of Orders and neglect of duty in absenting themselves from their Regiment
            without leave, found guilty of a breach of the 2nd Article of 13th section of the
            Articles of War and the Court considering the evil tendency of such Conduct which has
            been too generally practiced by the Officers throughout the line & which Lieutt
            Deavor and Ensign Gassaway have offered in mitigation of their Offence, are unanimously
            of Opinion they be severely reprimanded in General Orders and beg leave to observe that
            nothing but a tacit Consent of the Commanding Officer of the Regiment prevents the Court
            from being much more severe in their sentence.
          It gives the Commander in Chief most sensible Pain to find any Officers Conduct so very
            blameable as that of Lieutenant Deavor and  Ensn Gassaway—The
            striking Propriety and Necessity of Officers staying in Camp with their Corps is well
            known to every Private—The General is therefore sorry that he is obliged to reprimand
            Lieutt Deavor and Ensn Gassaway or that an Example of so pernicious & fatal a
            tendency should be seen in the records of the Army.
        